Citation Nr: 1759089	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for acute schizophrenia with chronic personality disorder, claimed as bipolar disorder, depression, anxiety, and stress. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's brother


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2, 1981 to July 20, 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

In a July 1981 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence of that the Veteran's diagnosed schizophrenia was aggravated by events in service, specifically finding that the Veteran's psychiatric disorder had preexisted service.  The Veteran did not file a notice of disagreement within one year of that decision and accordingly that decision of the RO is determined to be final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The Board finds, however, that new and material evidence has been received since that final decision.  38 C.F.R. § 3.156 (a).  Specifically, several pieces of evidence show that the Veteran's schizophrenia did not, in fact, predate service.  In his hearing in April 2017, the Veteran reported that he did not have any mental issues before he entered service.  Additionally, service treatment records (STRs) associated with the claims file after the original July 1981 decision specifically note that the Veteran's disorder was "incurred while entitled to basic pay" and did not "exist prior to service."  This credible evidence raises the possibility that the Veteran's chronic condition manifested while the Veteran was in active service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and material evidence has been received and the claim for service connection for acute schizophrenia with chronic personality disorder is reopened. 



FINDINGS OF FACT

1. The Veteran has a chronic disease listed in 38 C.F.R. § 3.309(a). 

2. The Veteran's diagnosed schizophrenia manifested while he was in active service. 

3. The Veteran did not have a psychiatric disability before he entered service. 


CONCLUSION OF LAW

The criteria for service connection for acute schizophrenia with chronic personality disorder, claimed as bipolar disorder, depression, anxiety, and stress have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for  schizophrenia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §  1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and a chronic disease listed in 38 C.F.R. § 3.309(a), specifically in this case a psychosis, becomes manifest to a degree of 10 percent or more within one-year period following separation from service, service connection for the condition may be established on a presumptive basis.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In the present case, the Board finds that the Veteran has a diagnosis of a schizophrenia, bipolar disorder, and anxiety.  Psychoses,  including schizophrenia and bipolar disorder, are qualifying chronic diseases under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board also finds that schizophrenia was diagnosed in June 1981 during the applicable presumptive period.  Accordingly, service connection is for schizophrenia with chronic personality disorder, claimed as bipolar disorder, depression, anxiety, and stress. 

The Veteran was previously denied service connection because the RO found that the Veteran's psychiatric disability preexisted service and further that the condition had not been aggravated by service.  But after reviewing the evidence, the Board cannot find any evidence that would show schizophrenia or a similar psychiatric condition preexisted service.  Instead, several pieces of evidence indicate the contrary; that the disability manifested during the Veteran's time on active duty. 

First, the Veteran reported in his hearing held in April 2017 that he did not have any mental issues before he entered service.  He described how his symptoms in service that eventually led to his honorable discharge manifested independently and had not been present before he entered service.  The Veteran's brother also noted that the Veteran did not have any psychological symptoms before entering service, but that after he left service, he noticed that the Veteran had changed.  

Similarly, STRs from his in-service hospitalization do not note any previous psychoses or similar psychiatric problems.  Clinical treatment at the time shows that psychologists interviewed the Veteran's family, who reported that the Veteran was the "quiet sort" who had some discipline issues and social isolation, but no previous psychiatric diagnoses or symptoms.  Hospitalization notes show that at the initial evaluation psychologists believed that the psychiatric symptoms were caused by drug abuse or related to "the first decompensation of a chronic schizophrenia."  After testing at the time revealed that the Veteran did not have drugs in his system, the psychologists diagnosed the Veteran with schizophrenia.  The manner in which the psychologists came to this conclusion suggests that they did not suspect pre-service conditions related to his final diagnosis. 

Additionally, the medical board report conducted in June 1981 noted that the Veteran suffered from schizophrenia, which began in "1981" during the course of the Veteran's active service.  The report also notes that the disability did not exist prior to service. 

Overall, the evidence shows that the Veteran's psychiatric disorder was incurred during his course of service.  Because schizophrenia is a under the list of diseases subject to presumptive service connection in 38 C.F.R. § 3.309, service connection is warranted.  The Board notes that the Veteran is free to file a clear and unmistakable error (CUE) claim regarding his previous rating decision denying service connection for a psychiatric disability.  











ORDER

Service connection for acute schizophrenia with chronic personality disorder, claimed as bipolar disorder, depression, anxiety, and stress is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


